The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Corrected Notice of Allowance
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Salmon on 06/30/2021. An Allowance error (Allowance mailed on 06/28/2021) has been identified in claims 21-22, since In Claims 21-22 the limitations “machine-readable storage media” has been recited. Claims 21-22 have 101 issues. Possible amendment (replace ---media—with ‘device’) was discussed in order to avoid the 101 issues and put the Application in a condition for allowance. Claims 21-22 have been amended by an Examiner’s amendment.  

The new set of claim should be appeared as bellows:

1.	(Previously Presented) A vehicle comprising:
a digital display to present information, the digital display to face an exterior of the vehicle; 
preference criteria analysis logic circuitry to: 

request, following establishment of communication with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices, the preference criteria data indicative of one or more demographic characteristics of the plurality of users of the plurality of mobile computing devices within the vicinity of the vehicle; and 
determine, as a function of an aggregate of the preference criteria data of ones of the plurality of users of corresponding ones of the plurality of mobile computing devices within the vicinity of the vehicle, preference criteria for selecting the information to be presented on the digital display, the preference criteria data provided by the corresponding ones of the plurality of mobile computing devices in response to the request; and
information selection logic circuitry to select the information to be presented as a function of the preference criteria, the digital display to present the selected information for viewing outside the vehicle.
2.	(Previously Presented) The vehicle of claim 1, wherein the preference criteria analysis logic circuitry is to: 
obtain context data associated with the vehicle while the vehicle is moving from a first location to a second location; and 
determine the preference criteria as a function of the preference criteria data and the context data, the digital display to present the selected information while the vehicle is in motion.
3.	(Previously Presented) The vehicle of claim 2, wherein the context data is based on sensor data obtained from at least one of a vehicle condition sensor, a vehicle environment sensor, or a vehicle location sensor.
4-5.	(Cancelled)
6.	(Cancelled) 
7.	(Previously Presented) The vehicle of claim 1, wherein one of the plurality of mobile computing devices includes a computing device of a different vehicle.
8.	(Cancelled) 
9.	(Previously Presented) The vehicle of claim 1, wherein the digital display includes a front-facing digital display and a rear-facing digital display, the selected information to be presented on the front-facing digital display and on the rear-facing digital display.
10.	(Previously Presented) The vehicle of claim 9, wherein the front-facing digital display is to present the selected information in a reverse orientation to enable a correct orientation when viewed through a mirror.
11.	(Previously Presented) A method comprising: 
establishing, by a vehicle, communication with a plurality of mobile computing devices within a vicinity of, but external to, the vehicle, different ones of the plurality of mobile computing devices associated with different ones of a plurality of users, the communication based on an ad hoc network established by the vehicle based on direct connections between the vehicle and ones of the plurality of mobile computing devices when the ones of the plurality of mobile computing devices are within communication range of the vehicle;
requesting, by the vehicle following establishment of communication with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices, the preference criteria data indicative of one or more demographic characteristics of the plurality of users of the plurality of mobile computing devices within the vicinity of the vehicle;
determining, by the vehicle, preference criteria for local viewers of the vehicle based on an aggregate of the preference criteria data of ones of the plurality of users of corresponding ones of the plurality of mobile computing devices within the vicinity of the vehicle, the preference criteria data provided by the corresponding ones of the plurality of mobile computing devices in response to the request; and
selecting digital information to be displayed on a digital display of the vehicle as a function of the preference criteria, the digital display to face an exterior of the vehicle.
12.	(Previously Presented) The method of claim 11, wherein the determining of the preference criteria for the local viewers of the vehicle is performed while the vehicle is moving from a first location to a second location, and further including displaying the selected information on the digital display while the vehicle is in motion.
13.	(Previously Presented) The method of claim 11, further including:
obtaining context data of the vehicle; and
comparing the context data to demographic data to determine the preference criteria.
14.	(Previously Presented) The method of claim 13, wherein the context data includes data indicative of at least one of a current location or a predicted future location of the vehicle.
15.	(Previously Presented) The method of claim 14, wherein the context data includes event data indicative of an event occurring near at least one of the current location or the predicted future location of the vehicle.
16.	(Cancelled)
17.	(Cancelled) 
18.	(Previously Presented) The method of claim 11, wherein the selecting of the digital information includes comparing the preference criteria to pre-established characteristics of the digital information.
19.	(Previously Presented) The method of claim 11, wherein the selecting of the digital information includes comparing context data to pre-established characteristics of the digital information.
20.	(Previously Presented) The method of claim 11, further including displaying the selected information on a front-facing portion of the digital display and on a rear-facing portion of the digital display of the vehicle.

21.	(Currently Amended) One or more machine-readable storage [[device comprising a plurality of instructions that, when executed, cause at least one processor of a vehicle to:
obtain context data associated with the vehicle;
identify a plurality of mobile computing devices associated with a plurality of local users, the plurality of mobile computing devices in a vicinity of, but external to, the vehicle;
establish communications with the plurality of mobile computing devices, the communication based on an ad hoc network established by the vehicle based on direct connections between the vehicle and ones of the plurality of mobile computing devices when the ones of the plurality of mobile computing devices are within communication range of the vehicle;
request, following establishment of communications with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices, the preference criteria data indicative of one or more demographic characteristics of the plurality of local users of the plurality of mobile computing devices within the vicinity of the vehicle;
generate preference criteria as a function of the context data and an aggregate of the preference criteria data of ones of the plurality of local users of the mobile computing devices within the vicinity of the vehicle, the preference criteria data provided by the corresponding ones of the plurality of mobile computing devices in response to the request; 
select digital information from an information database as a function of the preference criteria; and
cause display of the selected digital information on a digital display of the vehicle.
22. 	(Currently Amended) The one or more machine-readable storage [[device of claim 21, wherein the context data is based on sensor data obtained from at least one of a vehicle condition sensor, a vehicle environment sensor, or a vehicle location sensor.
23. 	(Cancelled)  
24.	(Previously Presented) The vehicle of claim 1, wherein the one or more demographic characteristics includes one or more of a gender, an age, or a nationality of the plurality of users.


Allowable Subject Matter

2.	Claims 1-3, 7, 9-15, 18-22 and 24 are allowed.

Reasons for Allowance:
Regarding claim 1: 
The closest art of record singly or in combination fails to teach or suggest the limitations ”the communication based on an ad hoc network established (192, see Applicant’s Fig. 1, [0044] ) by the vehicle based on direct connections between the vehicle  and ones of the plurality of mobile computing devices (190) when the ones of the plurality of mobile computing devices are within communication range of the vehicle (see [0044]); request, following establishment of communication with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices (see [0045]), the preference criteria data indicative of one or more demographic characteristics of the plurality of users of the plurality of mobile computing devices within the vicinity of the vehicle, and determine, as a function of an aggregate of the preference criteria data of ones of the plurality of users of corresponding ones of the plurality of mobile computing devices within the vicinity of the vehicle (see [0040]), preference criteria for selecting the information to be presented on the digital display, the preference criteria data2PATENT provided by the corresponding ones of the plurality of mobile computing devices in response to the request; and information selection logic circuitry to select the information to be presented as a function of the preference criteria, the digital display to present the selected information for viewing outside the vehicle (see Applicant’s disclosure [0063-0066])” with all other limitations as recited in claim 1.
 .
Regarding claim 1:
The closest art of record singly or in combination fails to teach or suggest the limitations “the communication based on an ad hoc network established by the vehicle based on direct connections between the vehicle and ones of the plurality of mobile computing devices when the ones of the plurality of mobile computing devices are within communication range of the vehicle; requesting, by the vehicle following establishment of communication with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices, the preference criteria data indicative of one or more demographic characteristics of the plurality of users of the plurality of mobile computing 

Regarding claim 21:
The closest art of record singly or in combination fails to teach or suggest the limitations “establish communications with the plurality of mobile computing devices, the communication based on an ad hoc network established by the vehicle based on direct connections between the vehicle and ones of the plurality of mobile computing devices when the ones of the plurality of mobile computing devices are within communication range of the vehicle; request, following establishment of communications with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices, the preference criteria data indicative of one or more demographic characteristics of the plurality of local users of the plurality of mobile computing devices within the vicinity of the vehicle; 6PATENT Docket No. P39134USC generate preference criteria as a function of the context data and an aggregate of the preference criteria data of ones of the plurality of local users of the mobile computing devices within the vicinity of the vehicle, the preference criteria data provided by the corresponding ones of the plurality of mobile computing devices in response to the request; select digital information from  an information database as a function of the preference criteria; and cause display of the selected digital information a digital display of the vehicle (see Applicant’s disclosure [0044-0045, 0063-0066], Fig. 1)” with all other limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692